Title: From George Washington to George Clinton, 27 November 1793
From: Washington, George
To: Clinton, George


          (Private)
          Dear Sir,Philadelphia 27th Novr
              1793
          Not having the letters at hand, I am unable to refer to dates;
            but the one with which you were pleased to favour me, dated sometime in September, did
            not reach my hands before I had left this City. Immediately, however, upon the receipt
            of it (at my own house in Virginia) I put it under cover to the Secretary of War with
            directions to answer it conformably to the rules which had been adopted for Government
            in such cases; but before my letter got to this place he also had left it, for Boston.
            This being the true state of the case will, I hope, apologize for your being so long
            without an acknowledgment of the first letter, whilst those of subsequent date have been
            answered with more promptitude.
          Whenever it shall be perfectly convenient to you, I
            would thank you for a statement of our joint concern in the Mohawk Land—that is—for
            information of what Lots have been sold, and what remain on hand, with the numbers of
              each. My compliments & best wishes attend you,
            Mrs Clinton & the family—& with real regard
            & friendship I am—Dear Sir Your Affecte & Obedt Servt
          
            Go: Washington
          
        